ICJ_091_ApplicationGenocideConvention_BIH_SCG_2007-02-26_JUD_01_ME_01_FR.txt.                                                                                241




   OPINION DISSIDENTE DE M. LE JUGE AL-KHASAWNEH,
                   VICE-PRÉSIDENT

[Traduction]

   La compétence de la Cour est établie — De sérieux doutes quant à la décision
de procéder à un réexamen de la question déjà tranchée de la compétence — Il
n’aurait été possible de suspendre l’appartenance de la RFSY à l’Organisation
des Nations Unies ou d’y mettre fin qu’en application des articles 5 et 6 de la
Charte ; les résolutions du Conseil de sécurité et de l’Assemblée générale n’ont
pas eu pour effet de mettre fin à l’appartenance de la RFSY à l’Organisation des
Nations Unies — L’admission de la RFY à l’Organisation des Nations Unies en
2000 n’a pas changé rétroactivement sa situation vis-à-vis de l’Organisation
entre 1992 et 2000 — Entre 1992 et 2000, la RFY assurait la continuité de la
RFSY et, après son admission à l’Organisation des Nations Unies, elle était suc-
cesseur de la RFSY — L’arrêt rendu par la Cour dans les affaires relatives à la
Licéité de l’emploi de la force sur la question de l’accès et des « traités en
vigueur » n’est pas convaincant et a, de manière regrettable, été à l’origine d’une
confusion et de contradictions dans la propre jurisprudence de la Cour — La
Cour n’aurait pas dû examiner l’« Initiative » tout à fait irrégulière que le défen-
deur a présentée en 2001 sur l’accès à la Cour, pas plus qu’elle n’aurait dû invi-
ter le défendeur à présenter de nouveau, à la phase du fond, des arguments sur
la compétence.
   L’implication de la Serbie, en tant qu’auteur principal ou complice, dans le
génocide commis à Srebrenica est étayée par des éléments de preuve abondants
et solides — Désaccord sur la méthode suivie par la Cour pour apprécier les
faits et en tirer des conclusions — La Cour aurait dû exiger du défendeur qu’il
lui fournisse des copies non occultées des documents du Conseil suprême de la
défense, à défaut de quoi la Cour aurait dû permettre un recours plus libéral à la
présomption — Le critère du « contrôle effectif » aux fins de l’imputabilité établi
dans l’affaire Nicaragua ne convient pas pour les questions de la responsabilité
de l’Etat en matière de crimes de droit international commis dans un but com-
mun — Le critère du « contrôle effectif » aux fins de l’imputabilité établi dans
l’affaire Tadić est plus approprié, lorsque la commission de crimes de droit
international est le but commun de l’Etat qui exerce un contrôle et des acteurs
non étatiques — Le refus de la Cour de déduire l’intention génocidaire d’une
ligne de conduite systématique en Bosnie-Herzégovine n’est pas conforme à la
jurisprudence bien établie du TPIY — Il est clairement établi que la RFY avait
connaissance du génocide qui allait se dérouler à Srebrenica — La Cour aurait
dû traiter les Scorpions en tant qu’organe de jure de la RFY — La déclaration
par laquelle le Conseil des ministres serbe a réagi au massacre d’hommes musul-
mans par les Scorpions équivalait à une admission de responsabilité — La Cour
n’a pas mesuré la difficulté qu’il y a à définir le crime de génocide à raison de la
complexité de celui-ci et n’a pas, partant, procédé à une appréciation des faits
qui lui ont été soumis.

  1. J’estime devoir expliquer la nature de mon dissentiment avant d’en
exposer les raisons. Je ne suis pas en total désaccord avec la majorité : en

                                                                               202

    APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. AL-KHASAWNEH) 242


ce qui concerne la compétence, la conclusion à laquelle je parviens est la
même que celle exposée au point 1 du dispositif, à savoir que la compé-
tence de la Cour est établie, même si j’éprouve un sérieux doute quant à
l’opportunité, aux fins d’une bonne administration de la justice, de pro-
céder dans l’arrêt au réexamen de la question déjà tranchée de la compé-
tence.
   2. Je souscris, de même, aux conclusions (dispositif, points 5-7) por-
tant respectivement sur la violation, par la Serbie, des obligations lui
incombant, en vertu de la convention sur le génocide, de prévenir le géno-
cide à Srebrenica et de coopérer pleinement avec le Tribunal pénal inter-
national pour l’ex-Yougoslavie, et sur le non-respect, par cet Etat, des
deux ordonnances en indication de mesures conservatoires rendues par la
Cour en 1993.
   3. Je suis toutefois en désaccord avec mes éminents collègues sur la
question centrale de la responsabilité internationale encourue par la Ser-
bie du fait de sa participation — en tant qu’auteur principal ou en tant
que complice — au génocide commis en Bosnie-Herzégovine. Cette par-
ticipation a, selon moi, été abondamment et en toute certitude prouvée.
Mon désaccord avec la majorité porte non seulement sur les conclusions
auxquelles elle est parvenue, mais aussi sur les postulats sous-tendant son
raisonnement et la méthode suivie pour apprécier les faits et en tirer des
conclusions : il s’agit donc d’un désaccord profond. En conséquence,
même si je souscris à certaines parties de l’arrêt, le devoir et ma cons-
cience m’imposent, à mon grand regret, d’exprimer mon dissentiment. Je
joins à l’arrêt la présente opinion pour expliquer ma position.

                      I. LA COMPÉTENCE DE LA COUR
   4. Les questions de compétence ont, en l’espèce, tourné autour du sta-
tut international du défendeur et de sa qualité de Membre de l’Organisa-
tion des Nations Unies. Ces questions, qui ont imprégné toutes les phases
de cette affaire et d’autres affaires connexes, trouvent leur origine dans le
problème de la succession d’Etat qu’a soulevé le processus de désintégra-
tion de la République fédérative socialiste de Yougoslavie (RFSY) au
début des années quatre-vingt-dix. En bref, ce processus — car il convient
de souligner qu’il n’existe pas d’accord sur la date à laquelle remonterait
l’extinction de la RFSY 1 — commença lorsque la Slovénie et la Croatie
firent sécession le 25 juin 1991. La Macédoine fit de même le 17 sep-
tembre 1991, et la Bosnie-Herzégovine, dernière des républiques à faire
sécession, le 6 mars 1992. Ne restaient plus, au sein de l’ancienne Yougo-
slavie, que deux républiques constitutives, la Serbie et le Monténégro,
et le 27 avril 1992 celles-ci s’unirent pour former la République fédérale
de Yougoslavie (RFY), qui prétendit assurer la continuité de la RFSY et

  1 Contrairement à ce qui fut, par exemple, le cas pour l’Union des Républiques

socialistes soviétiques.

                                                                            203

      APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. AL-KHASAWNEH) 243


exprima dans une déclaration son intention de « respect[er] strictement
tous les engagements que la République fédérative socialiste de Yougo-
slavie a[vait] pris à l’échelon international », ainsi que de demeurer « liée
par toutes ses obligations vis-à-vis des organisations et institutions inter-
nationales auxquelles elle appart[enait]t » 2.
   5. Alors que les quatre républiques issues de la RFSY furent admises à
l’Organisation des Nations Unies en qualité de Membres en 1992 et 1993,
le Conseil de sécurité nota, le 30 mai 1992, que l’affirmation de la RFY
selon laquelle elle assurait la continuité de la RFSY « n’a[vait] pas été
généralement acceptée » 3. De nouveau, le 19 septembre 1992, le Conseil
de sécurité estima que la RFSY avait cessé d’exister, rappela sa résolution
précédente et considéra que la RFY
      «ne p[ouvait] pas assurer automatiquement la continuité de la qua-
      lité de Membre de l’ancienne République fédérative socialiste de
      Yougoslavie aux Nations Unies et par conséquent recommand[ait] à
      l’Assemblée générale de décider que la République fédérative de
      Yougoslavie (Serbie et Monténégro) dev[ait] présenter une demande
      d’adhésion aux Nations Unies et qu’elle ne participera[it] pas aux
      travaux de l’Assemblée générale » 4.
Trois jours plus tard, l’Assemblée générale adopta une résolution dans
laquelle elle décidait, notamment, que la RFY « dev[ait] présenter une
demande d’admission à l’Organisation et qu’elle ne participera[it] pas
aux travaux de l’Assemblée générale » 5.
   6. Il ressort de leur libellé comme de leur genèse que ces résolutions
étaient des résolutions de compromis, qui n’allaient pas jusqu’à mettre fin
à l’appartenance de la RFSY à l’Organisation des Nations Unies ni à la
suspendre 6. De fait, sur la base de la Charte des Nations Unies, il n’exis-
tait pas de moyen de mettre fin à la qualité de Membre de la RFSY,
compte tenu du droit de veto dont disposent les Membres permanents,
dont certains étaient autant opposés à cette mesure que d’autres y étaient
favorables. Quoi qu’il en soit, les conditions d’une suspension (Charte,
art. 5) ou d’une exclusion (Charte, art. 6) ne furent jamais invoquées par
le Conseil de sécurité ni mises en œuvre. La RFY persista dans sa préten-
tion à la qualité de Membre, de sorte que
      «l’unique conséquence pratique de cette résolution [la résolution 47/1
      de l’Assemblée générale] [fut] que la République fédérative de You-
      goslavie (Serbie et Monténégro) ne participera[it] pas aux travaux de
      l’Assemblée générale » (lettre du Secrétaire général adjoint et
      conseiller juridique de l’Organisation des Nations Unies, lequel fut

  2 Nations Unies, doc. A/46/915 (1992), 7 mai 1992, annexe II.
  3 Résolution 757 (1992) du Conseil de sécurité, 30 mai 1992.
  4 Résolution 777 (1992) du Conseil de sécurité, 19 septembre 1992.
  5 Résolution 47/1 de l’Assemblée générale (1992), 22 septembre 1992.
  6 Voir Michael Scharf, « Musical Chairs : The Dissolution of States and Membership in

the United Nations », Cornell International Law Journal, 1995, vol. 28, p. 58-62.

                                                                                  204

     APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. AL-KHASAWNEH) 244


     — relevons-le au passage — l’unique autorité juridique à exprimer
     un avis sur la question, dans un processus limité autrement au seul
     domaine politique).
Cette lettre du conseiller juridique de l’Organisation ne laissait aucune
place au doute. Elle se poursuivait en ces termes : « D’un autre côté, la
résolution ne met pas fin à l’appartenance de la Yougoslavie à l’Organi-
sation et ne la suspend pas. »
   7. Aussi importante qu’elle soit, nous ne devons pas nous contenter de
cette lettre. Nous ne devons pas davantage nous contenter du libellé et de
la genèse des résolutions 757 et 777 du Conseil de sécurité ou de la résolu-
tion 47/1 de l’Assemblée générale, ni du fait, incontesté, qu’il ne fut pris
aucune mesure en vue de mettre fin à l’appartenance de la RFSY à
l’Organisation ou de la suspendre — autant d’éléments qui indiquent très
clairement que la RFSY continuait d’être Membre de l’Organisation des
Nations Unies. Nous devons en outre nous poser une question essen-
tielle : tout d’abord, la RFSY était-elle Membre de l’Organisation des
Nations Unies ? La réponse à cette question est, elle aussi, clairement
affirmative, car l’on se rappellera que la RFSY avait été un Membre fon-
dateur de l’Organisation des Nations Unies et que, en 1947 déjà, la
Sixième Commission de l’Assemblée générale avait posé le principe
suivant :
       « En règle générale, il est conforme aux principes de présumer
     qu’un Etat qui est Membre des Nations Unies ne cesse pas d’en être
     Membre du simple fait que sa constitution ou ses frontières ont subi
     des modifications, et de considérer les droits et obligations que pos-
     sède cet Etat en sa qualité de Membre des Nations Unies comme ne
     cessant d’exister que par l’extinction de cet Etat en tant que per-
     sonne juridique reconnue comme telle dans l’ordre international. » 7
   8. A aucun moment la RFSY ne s’éteignit en tant que personne juri-
dique reconnue comme telle dans l’ordre international. Des Etats conti-
nuaient toujours de reconnaître à la RFY la qualité de successeur de la
RFSY, même s’il en existait d’autres qui avaient un point de vue contraire.
Cette situation est caractéristique du relativisme inhérent à la théorie
accordant à la reconnaissance valeur constitutive et empêche en soi de
tirer toute conclusion solide. La seule façon de déterminer s’il y eut conti-
nuité ou extinction de la RFSY est de s’appuyer sur les paramètres fac-
tuels ou juridiques de la succession d’Etats mesurables à l’aune d’un
critère objectif. Il est, par exemple, incontestable que la capitale de la
RFSY demeurait à l’intérieur des frontières de la RFY, que la Serbie (un
ancien royaume) et le Monténégro constituaient le noyau historique de la
Yougoslavie, et qu’ils continuaient de représenter, même après la perte —
survenue à des dates différentes — des quatre républiques, 40 % du terri-

  7 Nations Unies, Documents officiels de la deuxième session de l’Assemblée générale,

Sixième Commission, quarante-troisième séance, 1947, p. 38-39.

                                                                                 205

      APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. AL-KHASAWNEH) 245


toire de l’ex-Yougoslavie et de regrouper 45 % de sa population 8. A cela
s’ajoute qu’il est tout autant incontestable, du point de vue des faits, que
(à la quarante-sixième session de l’Assemblée générale) la RFSY, même
après la sécession de la Slovénie, de la Croatie et la Macédoine, resta
considérée comme un Membre de l’Organisation des Nations Unies et
que les lettres de créance de ses représentants ne furent pas mises en
cause. Non moins important est le fait que, à la quarante-septième ses-
sion de l’Assemblée générale, elles ne le furent pas davantage 9. En
d’autres termes, ce qui restait de la Yougoslavie, devenu par la suite la
RFY, fut considéré comme assurant la continuité de la RFSY. Rien
d’extraordinaire à cela : cette manière de voir trouvait un appui dans le
schéma classique de la succession de l’Inde et du Pakistan au Com-
monwealth des Indes, puis de la succession Pakistan/Bangladesh et de
la dissolution de l’Union des Républiques socialistes soviétiques. Elle
était en outre conforme au principe posé par la Sixième Commission,
mentionné ci-dessus. De plus, la nature des résolutions 757 et 777 du
Conseil de sécurité et de la résolution 47/1 de l’Assemblée générale,
appréciées dans leur contexte, tend fortement à accréditer l’idée
qu’elles avaient pour but principal d’imposer une sorte de sanction.
Il convient de ne pas perdre de vue, à cet égard, que les nouvelles
concernant les atrocités commises en Croatie et en Bosnie étaient
portées dans le monde entier à la connaissance d’une opinion
publique internationale sous le choc, la responsabilité de ces atrocités
étant principalement attribuée au gouvernement de Milošević et que
des sanctions avaient de ce fait déjà commencé d’être prises du temps de
la RFSY 10.
   9. Quels qu’aient pu être les effets, recherchés ou non, de ces résolu-
tions, le fait décisif est que, dès lors que l’appartenance de la RFSY à
l’Organisation des Nations Unies avait été établie, et qu’elle avait survécu
à la sécession de la Croatie, de la Slovénie et de la Macédoine — ce qui
était incontestablement le cas lors de la quarante-sixième session de
l’Assemblée générale —, et de la Bosnie — ce qui l’était lors de la qua-
rante-septième session de l’Assemblée générale —, les résolutions adop-
tées par le Conseil de sécurité et par l’Assemblée générale ne mirent pas
fin et, ce qui est plus important, ne purent mettre fin à cette appartenance
à l’Organisation ni ne la suspendirent. Seule la RFSY pouvait, de sa
propre initiative, renoncer à sa qualité de Membre originaire, ce qu’elle
n’était bien évidemment pas encline à faire, compte tenu non seulement
de la solidité de sa prétention mais, aussi, parce qu’une telle renonciation
l’aurait laissée à la merci de la « clause des Etats pacifiques » (Charte des
Nations Unies, art. 4, par. 1) ; or, elle avait, dans le contexte de l’époque,
d’amples raisons de penser que certains Etats, dont certains membres du

  8Voir Michael Scharf, op. cit., p. 53.
  9Yehuda Blum, « UN Membership of the « New » Yugoslavia : Continuity or Break »,
American Journal of International Law, 1992, vol. 86, p. 830.
 10 Résolution 713 (1991) du Conseil de sécurité, 25 septembre 1991, par. 6.



                                                                              206

       APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. AL-KHASAWNEH) 246


Conseil de sécurité, ne seraient pas prêts à lui appliquer aisément cette
clause. Comme je l’ai déjà indiqué, la RFY s’accrochait à sa qualité de
Membre et ne subit pour toute sanction que la non-participation aux tra-
vaux de l’Assemblée générale et, après l’adoption d’une résolution ana-
logue en ce sens 11, à ceux du Conseil économique et social (ECOSOC).
   10. De fait, certains éléments postérieurs aux accords de Dayton
donnent à penser que, si elle avait persisté dans sa prétention à assurer
la continuité de la RSFY, la RFY serait parvenue à ses fins. On peut en
effet déduire, par exemple, une acceptation de cette prétention du fait que
la Croatie, la Bosnie et la Macédoine avaient conclu des traités avec
elle 12. L’acceptation de cette prétention par les Etats successeurs revêt
une importance particulière, compte tenu de l’implication de ces derniers
dans le processus de succession. Cette thèse ne put, cependant, être entiè-
rement vérifiée : le début de normalité fut en effet brutalement interrompu
lorsque Milošević attaqua le Kosovo en 1999 ; l’attaque eut des consé-
quences désastreuses pour la RFY et pas moins pour Milošević lui-même,
ainsi que l’atteste sa chute. Un nouveau gouvernement lui succéda et
décida de s’engager dans une autre voie. Il présenta alors une demande
d’adhésion à l’Organisation des Nations Unies, pour en devenir un nou-
veau Membre, et la RFY fut admise en tant que tel en 2000, renonçant
ainsi d’elle-même à sa prétention à assurer la continuité de la RFSY.
C’est à partir de ce moment-là, et de ce moment-là seulement, qu’elle
devint un Etat successeur de la RFSY et non le continuateur de celle-ci.
   11. Curieusement, le fait que la RFY ait été admise à l’Organisation
des Nations Unies en 2000 fut perçu comme clarifiant rétrospectivement
le statut, jusque-là indéterminé, du défendeur vis-à-vis de l’Organisation,
la conclusion retenue étant qu’il n’en a pas été membre, dans la période
allant de 1992 à 2000. Il a également été soutenu que l’admission de la
RFY avait « révélé » que celle-ci n’était pas membre de l’Organisation et
avait balayé le postulat fondé sur l’existence d’une situation incertaine, ce
qui ne permettait plus de faire abstraction de la question de l’accès de la
RFY à la Cour. Rien n’est plus discutable. A première vue, la logique de
l’argument semble imparable : si la RFY a été admise en qualité de nou-
veau Membre, c’est qu’elle n’était pas membre avant la date de son
admission. Mais nous n’avons pas ici affaire à un Etat qui n’aurait jamais
auparavant été membre de l’Organisation des Nations Unies. Bien au
contraire, nous avons affaire à un Etat qui a, avec constance, soutenu
qu’il était le continuateur d’un Membre originaire de l’Organisation, qui
a dû renoncer à une prétention à assurer la continuité de la RFSY et a dû
présenter une demande d’adhésion comme nouveau Membre, au titre
d’Etat successeur. La distinction à établir n’est donc pas entre « nouveau

  11 Résolution 821 (1993) du Conseil de sécurité, 28 avril 1993, par. 1.
  12 Voir, par exemple, l’article IV de la déclaration conjointe du président de la Répu-
blique de Serbie et du président de la Bosnie-Herzégovine, indiquant que « [l]a Bosnie-
Herzégovine accepte la continuité de l’Etat de la République fédérative de Yougoslavie »,
Nations Unies, doc. A/51/461-S/1996/830 (1996), 7 octobre 1996.

                                                                                    207

    APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. AL-KHASAWNEH) 247


Membre » et « non membre », mais plutôt entre « nouveau Membre » et
« ancien Membre ». Considéré sous cet angle, l’acte d’admission ne conduit
pas à la conclusion que la RFY n’était pas membre de l’Organisation des
Nations Unies. Au contraire, l’acte d’admission confirme qu’elle en était
un ancien Membre par le jeu de la continuité, jusqu’à ce qu’elle ait
renoncé à cette prétention et accepté le statut de successeur. La RFY fut
donc le continuateur de la RFSY entre 1992 et 2000 et l’un de ses suc-
cesseurs après son admission en 2000. De surcroît, l’affirmation selon
laquelle la RFSY avait cessé d’exister en 1992, et que la RFY lui succéda
en 2000 sans avoir auparavant assuré une continuité, crée un vide juri-
dique dans cet intervalle de huit années, ce qui est absurde.
   12. Dans la période faisant suite à 2000, la thèse selon laquelle la RFY
n’était pas membre de l’Organisation des Nations Unies et ne pouvait,
dès lors, accéder à la Cour a alors occupé une place centrale dans les
phases de la procédure consacrées à la compétence et les stratagèmes visant
à obtenir la remise en question de la compétence de la Cour, clairement
établie par son arrêt de 1996 sur les exceptions préliminaires (au para-
graphe 34 duquel la Cour se déclarait compétente rationae personae, ratio-
nae materiae et rationae temporis). Nier que le défendeur ait été Membre
de l’Organisation entre 1992 et 2000 constituait une nécessaire première
étape avant de pouvoir arguer qu’il n’avait pas « accès » à la Cour par la
voie de la qualité de Membre au titre du paragraphe 1 de l’article 35 du
Statut. En outre, cet accès était présenté comme indépendant de la ques-
tion de la compétence, et même de la compétence rationae personae ; à la
différence de celle-ci, le droit d’ester serait une notion objective et ne
pourrait être établi du seul fait qu’il y avait acceptation de la compétence,
la Cour devant toujours, le cas échéant, s’assurer d’office qu’elle a com-
pétence. Ainsi la modeste notion de l’accès (répondant essentiellement au
besoin de donner accès aux Etats et de le dénier aux non-Etats, ainsi que
d’assurer l’égalité entre Membres et non membres) fut-elle élevée à des
sommets que ses auteurs n’avaient jamais imaginés. Dans sa dernière
incarnation, la notion de l’accès pourrait permettre de contourner le prin-
cipe de l’autorité de la chose jugée, soit parce qu’elle l’emporterait sur ce
principe, soit parce qu’elle se trouverait hors du champ d’application de
l’autorité de la chose jugée dont est revêtu, à l’égard de la compétence de
la Cour, l’arrêt de 1996 sur les exceptions préliminaires (CR 2006/45,
p. 10-18). Je reviendrai sur ces questions de compétence et d’accès à la
Cour pour développer l’idée que les distinctions établies entre elles sont
largement exagérées. Je commencerai, cependant, par un exposé général
des principaux faits survenus après 2000. Dans la demande en revision de
l’arrêt du 11 juillet 1996 et l’Initiative, soumises l’une et l’autre par le
défendeur en 2001, et dans les arrêts rendus en 2004 sur la Licéité de
l’emploi de la force, la question de l’accès de la RFY à la Cour (y compris
au titre du paragraphe 2 de l’article 35 du Statut) occupait une place cen-
trale dans les arguments relatifs à la compétence. En 2004 déjà, le conseil
de la Belgique décrivait la manière dont la Serbie utilisait les affaires rela-
tives à la Licéité de l’emploi de la force de « fait [comme] la cinquième

                                                                           208

    APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. AL-KHASAWNEH) 248


manche du tournoi sur la compétence en l’affaire de l’Application de la
convention pour la prévention et la répression du crime de génocide, qui
remonte à 1993 » (Licéité de l’emploi de la force (Serbie-et-Monténégro
c. Belgique), CR 2004/15, par. 10). Si l’on ajoute à cela les deux tentatives
de désistement par des membres serbes de la présidence bosniaque de
l’affaire de la Convention sur le génocide et le dernier tour de plaidoiries
consacré à la compétence en 2006, ce sont huit « manches » qu’aura
comptées ce tournoi sur la compétence — ce qui est sans précédent dans
l’histoire de la Cour ou de sa devancière.

1. L’arrêt de 2003 sur la Demande en revision et les arrêts de 2004 sur
                   la Licéité de l’emploi de la force
   13. Dans sa demande en revision, le défendeur n’avait pas à propre-
ment parler fondé sa demande sur des faits nouveaux, ainsi que le
requiert l’article 61 du Statut, mais sur les conséquences juridiques décou-
lant de sa qualité de Membre de l’Organisation des Nations Unies, telles
qu’elles résultaient de faits déjà connus des Parties au moment où l’arrêt
de 1996 a été rendu. Cela étant, la Cour a rejeté la demande parce que les
prétendus faits nouveaux ne l’étaient pas. Il n’était pas besoin, par consé-
quent, pour la Cour de se prononcer sur la question de l’appartenance du
défendeur à l’Organisation des Nations Unies. La Cour a dit que la réso-
lution de l’Assemblée générale sur l’admission
    «ne p[ouvait] avoir rétroactivement modifié la situation sui generis
    dans laquelle se trouvait la RFY vis-à-vis de l’Organisation des
    Nations Unies pendant la période 1992-2000, ni sa situation à l’égard
    du Statut de la Cour et de la convention sur le génocide » (Demande
    en revision de l’arrêt du 11 juillet 1996 en l’affaire relative à l’Appli-
    cation de la convention pour la prévention et la répression du crime
    de génocide (Bosnie-Herzégovine c. Yougoslavie), exceptions préli-
    minaires (Yougoslavie c. Bosnie-Herzégovine), arrêt, C.I.J. Recueil
    2003, p. 31, par. 71).
   14. En revanche, dans les affaires relatives à la Licéité de l’emploi de la
force, la prudence qui avait toujours caractérisé, pour le meilleur ou pour
le pire, la démarche suivie par la Cour sur la question de la qualité de
Membre de la Yougoslavie a été emportée par le vent. Débarrassée des
contraintes qu’impose l’autorité de la chose jugée, la majorité a trouvé
une échappatoire dans ces affaires étroitement liées, sans tenir compte de
l’incidence que cela aurait sur la présente espèce. Mme le juge Higgins a
dit dans son opinion individuelle à propos de l’analyse à laquelle a pro-
cédé la Cour : « Elle ne peut présenter d’intérêt, et c’est le seul cas pos-
sible, qu’à l’égard d’une autre affaire pendante. » (Licéité de l’emploi de
la force (Serbie-et-Monténégro c. Belgique), exceptions préliminaires,
arrêt, C.I.J. Recueil 2004, p. 487, par. 18, opinion individuelle de Mme le
juge Higgins.)
   15. Quoi qu’il en soit, ce qui importe le plus ici, c’est le raisonnement

                                                                          209

     APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. AL-KHASAWNEH) 249


suivi dans les arrêts rendus en les affaires relatives à la Licéité de l’emploi
de la force. La Cour a commencé par relever — à juste titre — que le
passage cité ci-dessus de l’arrêt sur la Demande en revision n’emportait
aucune décision sur le statut de la RFY vis-à-vis de l’Organisation des
Nations Unies avant 2000. Elle a poursuivi en disant que l’admission en
tant que fait avait mis un terme — ce qui était également vrai — à la
situation sui generis de la qualité de Membre de la RFY pour le futur.
Mais la Cour est allée plus loin et a cherché à tirer de nouvelles consé-
quences juridiques — pour le passé —, à savoir le défaut de qualité de
Membre de l’Organisation des Nations Unies entre 1992 et 2000 à raison
de l’admission intervenue par la suite, alors que, dans l’arrêt rendu en
2003 sur la Demande en revision, elle avait dit qu’il était impossible de
déduire du même fait quelque conséquence que ce soit pour le passé 13. Le
seul motif avancé se résume à l’observation selon laquelle l’expression sui
generis est descriptive et non prescriptive. Cependant cette observation ne
constitue guère une preuve ni un argument. Comme l’ont dit les juges qui
ont joint une déclaration commune aux arrêts rendus dans les affaires
relatives à la Licéité de l’emploi de la force, la proposition selon laquelle
la qualité de Membre de la RFY au sein de l’Organisation des Nations
Unies a été clarifiée rétroactivement est « loin d’être évidente et nous
n’avons pu identifier les étapes de raisonnement adopté » (Licéité de
l’emploi de la force (Serbie-et-Monténégro c. Belgique), exceptions pré-
liminaires, arrêt, C.I.J. Recueil 2004, p. 334, par. 12, déclaration com-
mune de M. le juge Ranjeva, vice-président, et de M. le juge Guillaume,
de Mme le juge Higgins, et de MM. les juges Kooijmans, Al-Khasawneh,
Buergenthal et Elaraby). Avec tout le respect que je dois à la Cour, il
s’agit-là d’une des raisons pour lesquelles la logique suivie par la Cour
dans les arrêts sur la Licéité de l’emploi de la force ne représente proba-
blement pas le summum du raisonnement juridique. Cela s’ajoute bien
entendu à l’incidence fâcheuse et regrettable dudit raisonnement sur la
cohérence générale de la jurisprudence de la Cour.
   16. Dans le présent arrêt, aux paragraphes 105 à 113, sous l’intitulé
« Décisions pertinentes passées de la Cour », celle-ci se penche sur l’arrêt
rendu en 2003 en l’affaire de la Demande en revision et sur les arrêts ren-
dus en 2004 dans les affaires relatives à la Licéité de l’emploi de la force,
mais ne dit rien de la contradiction qui existe entre l’incapacité dans
laquelle elle se trouvait de se prononcer dans son arrêt de 2003
sur l’appartenance de la RFY à l’Organisation des Nations Unies
et les conclusions qu’elle a tirées des mêmes faits dans l’arrêt rendu en
2004.
   17. S’ils ne peuvent avoir accès à la Cour par la voie de la qualité de
Membre de l’Organisation des Nations Unies (Statut, art. 35, par. 1), les

  13 Voir Maria Chiara Vitucci, « Has Pandora’s Box Been Closed ? : The Decision on

the Legality of Use of Force Cases in Relation to the Status of the Federal Republic of
Yugoslavia (Serbia and Montenegro) within the United Nations », Leiden Journal of
International Law, 2006, vol. 19, p. 114.

                                                                                  210

    APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. AL-KHASAWNEH) 250


Etats non membres peuvent, comme cela est bien connu, avoir accès à la
Cour en vertu du paragraphe 2 de l’article 35. La question cruciale qui se
pose, s’agissant de la seconde voie, est celle de savoir si l’expression « trai-
tés en vigueur » est à interpréter comme signifiant les traités en vigueur au
moment de l’introduction de l’instance (interprétation libérale) ou ceux
qui l’étaient déjà lorsque le Statut de la Cour internationale de Justice est
lui-même entré en vigueur (interprétation restrictive).
   18. Il convient de rappeler que dans son ordonnance du 8 avril 1993 la
Cour a opté pour l’interprétation libérale. Elle a expressément agi ainsi au
paragraphe 19 de l’ordonnance. En vérité, du fait qu’elle n’a pas jugé
nécessaire de se prononcer de manière définitive sur l’appartenance de la
RFY à l’Organisation des Nations Unies, l’interprétation libérale du para-
graphe 2 de l’article 35 du Statut était la seule ou la principale base de sa
compétence provisoire. Même si cette conclusion n’était pas définitive, elle
revêt un poids considérable et n’aurait pas dû être infirmée à la légère. De
plus, cette hypothèse était, par nécessité logique, au cœur même de la
conclusion tirée par la Cour dans son arrêt de 1996 sur les exceptions pré-
liminaires, selon laquelle elle avait compétence. La Cour n’a cependant
pas hésité, dans les arrêts de 2004 sur la Licéité de l’emploi de la force, à
infirmer sans nécessité cette conclusion. Les mêmes sept juges qui ont joint
une déclaration commune audit arrêt se sont étonnés que
     «la Cour ait cru nécessaire de se prononcer sur la portée du para-
     graphe 2 de l’article 35 alors que l’Etat demandeur ne se prévalait
     pas de ce texte » (Licéité de l’emploi de la force (Serbie-et-Monténé-
     gro c. Belgique), exceptions préliminaires, arrêt, C.I.J. Recueil 2004,
     p. 333, par. 11, déclaration commune de M. le juge Ranjeva, vice-
     président, de M. le juge Guillaume, de Mme le juge Higgins, et de
     MM. les juges Kooijmans, Al-Khasawneh, Buergenthal et Elaraby).
   19. Mais il y a plus : le raisonnement suivi par la Cour dans les arrêts de
2004 sur la Licéité de l’emploi de la force a pour conséquence de ruiner
l’unité d’intention que traduisent les articles 35, 36 et 37 du Statut, étant
donné que dans les articles 35 et 36 l’expression « traités en vigueur » signi-
fie incontestablement les traités en vigueur au moment de l’introduction
de l’instance. Aucune justification n’est donnée concernant pareil résultat.
   20. La conclusion à laquelle la Cour est parvenue dans les arrêts sur la
Licéité de l’emploi de la force est fondée principalement sur les travaux
préparatoires du paragraphe 2 de l’article 35 du Statut de la Cour per-
manente, les travaux préparatoires de son propre Statut ne permettant
pas de prendre fermement position. Tout ce qu’il y a lieu de dire à cet
égard, c’est que la conclusion de la Cour est, au mieux, du domaine du
possible, mais qu’elle n’est pas décisive.
   21. En outre, il est déconcertant de voir que, alors que la Cour était plus
que disposée à fouiller dans des travaux préparatoires datant d’une ère
révolue et à tirer des conclusions par analogie (bien que pareille analogie
soit discutable, puisqu’il n’y pas eu de traités de paix généraux après la
seconde guerre mondiale), elle ne fait aucune mention du fait beaucoup plus

                                                                            211

     APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. AL-KHASAWNEH) 251


pertinent que la RFY, qu’elle fût ou non Membre de l’Organisation des
Nations Unies, était partie à la convention sur le génocide. La déclaration
du 27 avril 1992 par laquelle la RFY acceptait les obligations convention-
nelles de la RFSY équivaut à une acceptation des obligations découlant de
la convention sur le génocide. A cet égard, mention aurait dû être faite de ce
que le bureau des affaires juridiques de l’Organisation des Nations Unies
considère que la résolution 43/138 (1988) de l’Assemblée générale équivaut
à une invitation générale adressée aux Etats non membres à devenir parties
à la convention sur le génocide 14. L’instrument d’adhésion de la Répu-
blique populaire démocratique de Corée à la convention sur le génocide a été
acceptée le 31 janvier 1989 sur cette base (plus de deux années avant que ce
pays ne devienne Membre de l’Organisation des Nations Unies). Aucune
invitation particulière à devenir partie à la convention sur le génocide
n’avait été adressée par l’Assemblée générale à la République populaire
démocratique de Corée. En d’autres termes, compte tenu de l’acceptation
expresse par la RFY en 1992 des obligations énoncées dans la convention
sur le génocide, ni son prétendu statut de non-membre, ni le fait que
l’Assemblée générale n’ait pas invité de manière spécifique la RFY à deve-
nir partie à la convention n’empêche de conclure que la RFY était partie à
la convention sur le génocide au moment où elle a déposé sa requête.

                                     2. L’Initiative
   22. Le Statut de la Cour n’autorise les Etats qui ne sont pas satisfaits de
ses arrêts à revenir sur lesdits arrêts que de deux manières : la revision en
vertu de l’article 61, avec toutes les limitations et conditions dont elle est
assortie et qui ont été conçues avec beaucoup de sagesse pour protéger la
stabilité et l’intégrité des arrêts et/ou une demande en interprétation en vertu
de l’article 60, qui ne peut consister qu’en une explication, mais non en une
modification, de ce que la Cour a déjà tranché avec force obligatoire.
   23. Le demandeur a cherché à obtenir, sans succès, une revision en
2003 et aurait pu demander une interprétation — de fait, la nature de ses
demandes concernant la signification de la compétence et de l’accès se
prêterait à une telle requête. Au lieu de cela, outre sa demande en revision
de 2001, le demandeur a présenté une « Initiative » à la Cour aux fins d’un
réexamen d’office par celle-ci de sa compétence. Curieusement, le raison-
nement suivi dans l’Initiative et la teneur de ce document étaient prati-
quement identiques à ceux de la demande en revision. La Cour a rejeté la
demande en revision le 3 février 2003 et la même Cour, quelque quatre
mois plus tard, a invité le défendeur à présenter à la phase au fond de
nouveaux arguments relatifs à la compétence. (Lettre en date du 12 juin
2003 adressée au défendeur par le greffier.) Cela, nonobstant le fait que la
Cour elle-même avait, quelque sept ans auparavant, conclu que, « [a]yant

  14 Le paragraphe 5 de la résolution 43/138 (8 décembre 1988) de l’Assemblée générale

prie instamment les Etats qui ne sont pas encore parties à la convention de ratifier celle-ci
ou d’y adhérer sans plus tarder.

                                                                                        212

     APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. AL-KHASAWNEH) 252


établi sa compétence en vertu de l’article IX de la convention sur le géno-
cide, ... la Cour p[ouvait] désormais procéder à l’examen du fond de
l’affaire sur cette base » (exceptions préliminaires, arrêt, C.I.J. Recueil
1996 (II), p. 622, par. 46).
   24. Il est évident que l’« Initiative » était irrégulière et que sa présenta-
tion n’est pas prévue dans le Statut de la Cour, non que celle-ci ne pour-
rait commettre d’erreurs ou refuser de les rectifier, mais parce que son
Statut a ménagé le bon compromis entre la faillibilité des hommes et des
cours de justice, d’une part, et la nécessité de répondre aux attentes rai-
sonnables et légitimes concernant l’intégrité et la stabilité des arrêts, de
l’autre. Ce compromis repose, ainsi qu’il a déjà été mentionné, sur la pos-
sibilité de demander une interprétation et/ou une revision. Il est bien
entendu vrai que « [l]a Cour doit toujours s’assurer qu’elle a
compétence... » (Appel concernant la compétence du Conseil de l’OACI
(Inde c. Pakistan), arrêt, C.I.J. Recueil 1972, p. 52, par. 13). Mais,
même si, indubitablement, il faut agir de la sorte et de manière méticu-
leuse pour rendre la justice, il n’en reste pas moins que l’on doit parvenir
à ce résultat de façon ordonnée et opportune. Dès lors que la Cour s’est
assurée qu’elle a compétence, elle doit passer à l’examen de l’affaire au
fond, ce qui est précisément ce que la Cour avait dit en 1996.
   25. Les sérieux doutes que j’éprouve par principe, quant au caractère
irrégulier de l’« Initiative », sont renforcés par le fait que rien dans la juris-
prudence de la Cour ne vient à l’appui de la proposition suivant laquelle
les questions de compétence sur lesquelles a été rendue une décision ayant
la force de la chose jugée peuvent être rouvertes. Ainsi, dans l’affaire du
Conseil de l’OACI, il n’y a pas eu de phase distincte consacrée aux excep-
tions préliminaires, pas plus qu’il n’a été question de « réexaminer » ce qui
avait déjà été tranché. En ladite affaire, le Pakistan avait simplement sou-
levé une exception très tardive à l’audience, alors qu’il n’était plus habi-
lité à soulever des exceptions préliminaires. La décision sur la compé-
tence, que la Cour avait rendue en vertu des pouvoirs généraux qui lui
sont conférés, n’équivalait pas à un réexamen de sa compétence, parce
que celle-ci n’avait jamais encore fait l’objet d’un examen.
   26. De même, dans une autre affaire citée par les tenants de la théorie
de l’accès objectif, celle du Sud-Ouest africain (Ethiopie c. Afrique du
Sud), deuxième phase, la Cour a dit que la question de la qualité du
demandeur pour ester devant elle, à savoir le locus standi ratione perso-
nae, qui avait été l’objet de la décision de 1962, ne pouvait être rouverte,
mais que la question de la qualité du demandeur à l’égard de l’objet de
l’affaire, et par conséquent le fond de celle-ci, pouvait l’être. En d’autres
termes, la Cour a évité de rouvrir ce qui avait déjà été tranché 15.
   27. Cette conclusion n’est pas affaiblie par l’affirmation — émanant en


  15 Pour une analyse des autres affaires qui viennent à l’appui de la proposition suivant

laquelle les questions de compétence déjà tranchées ne peuvent pas être rouvertes, voir en
particulier les paragraphes 127 et 128 de l’arrêt.

                                                                                     213

    APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. AL-KHASAWNEH) 253


fait du défendeur — selon laquelle celui-ci avançait un nouvel argument
d’ordre juridictionnel. L’on pourrait s’attendre à voir tout défendeur se
trouvant dans la même situation affirmer qu’il ne répète pas des argu-
ments déjà avancés. Là aussi, si ces nouveaux arguments portaient sur des
faits inconnus d’importance cruciale, le Statut de la Cour prévoit une pro-
cédure pour en traiter ; lorsqu’il y a obscurité dans l’arrêt, l’interprétation
prévue à l’article 60 du Statut de la Cour peut permettre d’y remédier.
   28. Cela étant, il est curieux et, avec tout le respect que je dois à mes
collègues, regrettable de voir la Cour accéder — dans une démarche sans
précédent — à la requête irrégulière du demandeur tendant à présenter
des arguments d’ordre juridictionnel supplémentaires à la phase du fond.
En agissant de la sorte, la Cour a contribué à retarder davantage la jus-
tice au sujet d’une chose aussi atroce aux yeux des personnes raisonnables
que des allégations de génocide. En outre, l’idée erronée consistant à per-
mettre au défendeur de présenter de nouveaux arguments d’ordre juridic-
tionnel à la phase du fond, alors que la question de la compétence avait
déjà été tranchée avec la force de la chose jugée par les arrêts rendus en
2004 dans les affaires relatives à la Licéité de l’emploi de la force, a
contribué à aggraver la confusion et à créer une contradiction entre ces
différentes affaires et, de fait, entre les différentes phases de la présente
affaire ; le résultat en est que, la contagion aidant et lesdites contradic-
tions étant citées de nouveau à la Cour, la seule chose qui pouvait être
faite dans le présent arrêt a été de chercher refuge dans le formalisme de
la chose jugée, les paragraphes 129 à 138 étant un exemple à cet égard.
   29. Avant d’en terminer avec cette partie sur la compétence, je dirai
quelques mots sur la notion de l’« accès ». Je pense que l’application la
plus importante de cette notion a trait au fait que les acteurs non étatiques
et les entités non reconnues ne sont pas admis à ester devant la Cour. Cela
n’est, bien évidemment, guère étonnant dans une communauté internatio-
nale composée d’Etats. Les débats au Conseil de sécurité et à l’Assemblée
générale sur la possibilité pour des Etats non membres de devenir parties
au Statut de la Cour ont été centrés sur l’exigence que l’entité compétente
soit un Etat 16 — et non sur les conditions de la participation au Statut.
Hormis la nécessité d’assurer une égalité entre les parties admises à ester
devant la Cour, je ne parviens pas à déceler de conséquence significative
dans la distinction entre accès et compétence. Ainsi un tribunal est-il dans
l’obligation de s’assurer qu’il a compétence, cela indépendamment du
consentement des parties, par exemple lorsqu’une des parties ne compa-
raît pas devant lui. De surcroît, il n’est pas indifférent de noter que, alors
qu’il formulait des arguments relatifs au défaut d’accès, le défendeur plai-
dait dans ses conclusions le défaut de compétence. Tenir compte du
contexte et s’appuyer sur le bon sens plutôt que sur un raisonnement dia-
lectique devrait être la marche à suivre en ces matières.


  16 Shabtai Rosenne, The Law and Practice of the International Court, 1920-2005,

vol. II, p. 599.

                                                                             214

    APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. AL-KHASAWNEH) 254


                                  II. FOND

   30. Mon opinion est que la participation de la RFY au génocide com-
mis en Bosnie-Herzégovine dans les années quatre-vingt-dix et son impli-
cation dans ce génocide étaient à la fois plus graves par leur nature et
plus étendues d’un point de vue territorial que le simple manquement à
l’obligation de prévenir le génocide à Srebrenica.
   31. Cela signifie que l’accusation selon laquelle il y a eu génocide
dans d’autres parties de la Bosnie-Herzégovine et que la responsabilité
de la RFY était engagée non seulement pour son manquement à l’obli-
gation de prévenir le génocide mais aussi pour y avoir pris une part
active, soit en tant qu’auteur principal, soit, à titre subsidiaire, en tant
que complice, en s’entendant avec d’autres pour commettre le génocide,
ou encore en incitant à la commission du génocide, aurait en toute pro-
babilité été prouvée, si la Cour n’avait pas adopté la méthode exposée
ci-dessous.
   32. Cela signifie également que la responsabilité de la RFY dans le
génocide commis à Srebrenica a été prouvée de manière satisfaisante.
   33. En disant cela, je n’oublie pas le fait que le TPIY n’a, jusqu’ici, pas
établi que le crime de génocide ou les autres crimes connexes énumérés
dans la convention sur le génocide ont été commis en Bosnie-Herzégovine
(ailleurs qu’à Srebrenica) et que, par conséquent, il est plus difficile,
même si ce n’est pas impossible, de prouver qu’il y a eu génocide. Je ne
suis pas non plus sans savoir qu’une difficulté supplémentaire à cet égard
tient au caractère vague des éléments relatifs à l’intention dolus specia-
lis de génocide et à la nécessité d’appliquer des critères d’établissement
de la preuve plus stricts, compte tenu de la gravité de l’accusation de
génocide.
   34. Je pense, toutefois, que la Cour aurait pu conclure au génocide et
à la responsabilité de la RFY par conséquent, eût-elle suivi une méthode
différente, sans bien entendu renoncer au niveau élevé de preuve ni à la
rigueur du raisonnement requis.
   35. Tout d’abord, le demandeur a appelé l’attention de la Cour sur
l’existence de parties « occultées » dans des documents du Conseil supé-
rieur de la défense de la RFY. La Cour, et c’est regrettable, n’a pas agi,
bien que, en vertu de l’article 49 de son Statut, elle dispose du pouvoir de
le faire. L’on peut s’attendre raisonnablement à ce que lesdits documents
eussent jeté une lumière sur les questions centrales de l’intention et de
l’imputabilité. Le raisonnement développé par la Cour au paragraphe 206
de l’arrêt, à savoir que, « [à] cet égard, la Cour relève que le demandeur
dispose d’abondants documents et autres éléments de preuve provenant
notamment des dossiers facilement accessibles du TPIY... », est pis encore
que son inaction. S’ajoute à cela ce que dit la Cour à la fin du para-
graphe 206 :
      « Bien que la Cour n’ait fait droit à aucune de ces demandes ten-
    dant à l’obtention de copies non occultées des documents, elle n’a pas

                                                                          215

    APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. AL-KHASAWNEH) 255


     manqué de noter l’argument du demandeur selon lequel elle était libre
     d’en tirer ses propres conclusions. » (Les italiques sont de moi.)
Il convient de relever que l’article 49 du Statut dispose que, « en cas de
refus, elle [la Cour] en prend acte » et qu’il ne s’agit pas de prendre acte de
ce que le demandeur donne à entendre. Outre cette déclaration totale-
ment déséquilibrée qui ne satisfait pas aux prescriptions de l’article 49, il
y a le fait qu’aucune conclusion, quelle qu’elle soit, n’a été tirée après que
la Cour eut noté le refus du défendeur de divulguer le contenu des docu-
ments occultés. L’on pourrait normalement s’attendre à ce que les consé-
quences de ce que la Cour a relevé eussent été de renverser l’onus pro-
bandi ou de recourir de manière plus libérale à des présomptions comme
l’exigeraient à la fois la pratique passée de la Cour et les considérations
de bon sens et d’équité. C’est ce qui a été très clairement dit par la Cour
dans l’arrêt en l’affaire du Détroit de Corfou :
        « En revanche, le contrôle territorial exclusif exercé par l’Etat dans
     les limites de ses frontières n’est pas sans influence sur le choix des
     modes de preuve propres à démontrer cette connaissance. Du fait de
     ce contrôle exclusif, l’Etat victime d’une violation internationale se
     trouve souvent dans l’impossibilité de faire la preuve directe des faits
     d’où découlerait la responsabilité. Il doit lui être permis de recourir
     plus largement aux présomptions de fait, aux indices ou preuves cir-
     constancielles (circumstantial evidence). Ces moyens de preuve indi-
     recte sont admis dans tous les systèmes de droit et leur usage est
     sanctionné par la jurisprudence internationale. On doit les considé-
     rer comme particulièrement probants quand ils s’appuient sur une
     série de faits qui s’enchaînent et qui conduisent logiquement à une
     même conclusion. » (Détroit de Corfou (Royaume-Uni c. Albanie),
     fond, arrêt, C.I.J. Recueil 1949, p. 18.)
   36. Deuxièmement, la Cour a appliqué le critère du contrôle effectif
à une situation différente de celle qui existait en l’affaire Nicaragua.
Dans la présente affaire, il y avait unité d’objectifs, unité ethnique et
idéologie commune, de sorte qu’un contrôle effectif sur des acteurs non
étatiques n’était pas nécessaire. En appliquant le critère du contrôle
effectif, la Cour s’est inspirée de l’article 8 des articles de la Commis-
sion du droit international (CDI) sur la responsabilité de l’Etat (arrêt,
par. 402-407).
   37. Toutefois, avec tout le respect que je dois à la majorité, l’on peut
soutenir sans aucun doute la proposition selon laquelle le critère du contrôle
est un critère variable. Il conviendrait de rappeler que certains membres de
la CDI ont appelé l’attention sur le fait qu’il existe des degrés variables du
contrôle suffisant selon les différents contextes juridiques spécifiques 17. La

   17 Rapport de la Commission du droit international sur les travaux de sa cinquan-

tième session, Nations Unies, Documents de l’Assemblée générale, cinquante-troisième
session, supplément no 10, doc. A/53/10 et Corr.1, par. 395.

                                                                               216

     APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. AL-KHASAWNEH) 256


décision rendue par la chambre d’appel du TPIY en l’affaire Tadić, telle
que réaffirmée dans l’affaire Celebici, est fondée sur la même approche.
Dans l’affaire Celebici, la chambre d’appel a dit ce qui suit :
       « Le critère du « contrôle global » pourrait être rempli, même si les
     forces armées agissant au nom de « l’Etat exerçant le contrôle »
     avaient, tout en participant à une stratégie établie d’un commun
     accord avec ledit Etat, le choix des moyens et de la tactique. » (Le
     procureur c. Delalic, arrêt du 20 février 2001, par. 47.)
   38. En rejetant l’approche tenant compte du contexte qu’a adoptée le
TPIY, la CDI fait dans son commentaire de l’article 8 plus que se conten-
ter de relever une distinction entre les règles de l’imputabilité aux fins de la
responsabilité de l’Etat, d’une part, et les règles du droit international
humanitaire aux fins de l’établissement de la responsabilité pénale indivi-
duelle, de l’autre 18. Il conviendrait toutefois de rappeler que dans l’affaire
Tadić la chambre d’appel avait en fait posé la question en tant que ques-
tion se rapportant à la responsabilité de l’Etat, en particulier pour savoir si
la RFY était responsable des actes de la VRS ; la chambre se considérait,
en conséquence, comme appliquant les règles du droit international en
matière d’imputabilité (Tadić, IT-94-1-A, arrêt du 15 juillet 1999, par. 98).
   39. Malheureusement, le rejet par la Cour du critère retenu dans l’affaire
Tadić ne permet pas d’aborder la question cruciale qui est soulevée dans
ladite affaire, à savoir que différents types d’activités peuvent, compte tenu
notamment de la nature toujours changeante d’un conflit armé, imposer
des variations subtiles dans les règles de l’imputabilité. Dans l’affaire Nica-
ragua, la Cour a noté que les Etats-Unis d’Amérique et les contras parta-
geaient le même objectif, à savoir le renversement du Gouvernement nica-
raguayen. Cet objectif pouvait toutefois être atteint sans la commission de
crimes de guerre ou de crimes contre l’humanité. Les contras auraient pu
ne s’en prendre qu’à des cibles militaires dans la poursuite de leurs objec-
tifs. Ainsi, pour pouvoir attribuer des crimes contre l’humanité commis
dans la poursuite d’un objectif commun, la Cour avait dit que les crimes
eux-mêmes devaient être l’objet du contrôle. Lorsque, toutefois, il y a
objectif commun et commission de crimes de droit international, exiger
l’exercice d’un contrôle à la fois sur les acteurs non étatiques et sur des
opérations spécifiques dans le cadre desquelles des crimes de droit interna-
tional ont été commis revient à fixer un seuil trop élevé. Le danger inhérent
à pareille approche réside dans le fait qu’elle offre aux Etats la possibilité
de mener des politiques criminelles par l’entremise d’acteurs non étatiques
ou d’auxiliaires sans encourir de responsabilité directe par conséquent. Ce
que la Cour dit au paragraphe 406 de l’arrêt à cet effet, à savoir que « le
critère du « contrôle global » est inadapté, car il distend trop, jusqu’à le
rompre presque, le lien qui doit exister entre le comportement des organes

  18 J. Crawford, International Law Commission’s Articles on State Responsibility : Intro-

duction, Text and Commentaries, 2002, p. 112.

                                                                                     217

     APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. AL-KHASAWNEH) 257


de l’Etat et la responsabilité internationale de ce dernier » est, avec tout le
respect que je lui dois, particulièrement peu convaincant, parce que cela
consiste à ne pas considérer qu’un tel lien est nécessaire lorsqu’il s’agit de
situations où existe un but criminel commun. Il est également loin d’être
évident que le critère du contrôle global est toujours insuffisamment précis
pour donner naissance à la responsabilité de l’Etat.
   40. Troisièmement, la Cour a refusé de déduire une intention génoci-
daire du comportement constant et systématique adopté par le défendeur
en Bosnie-Herzégovine. Dans son raisonnement, elle a invoqué avec
insistance plusieurs arguments, dont chacun est inadéquat aux fins de
l’espèce et se trouve en contradiction avec la jurisprudence constante des
tribunaux pénaux internationaux.
   41. La Cour examine d’abord le point de savoir si les objectifs straté-
giques de la population serbe de Bosnie-Herzégovine 19 témoignent d’une
intention génocidaire, mais conclut que les objectifs « pouvaient être
atteints par le déplacement de populations et l’acquisition de territoires »
(arrêt, par. 372). La Cour note en outre que les mobiles sous-tendant la
création d’une grande Serbie « n’exigeai[en]t pas nécessairement la des-
truction des Musulmans de Bosnie ni d’autres communautés, mais leur
expulsion » (ibid.). La Cour, pour l’essentiel, laisse de côté les faits et leur
substitue sa propre évaluation de la manière dont les Serbes de Bosnie
pouvaient par hypothèse parvenir à leurs objectifs stratégiques macabres.
Le demandeur ne requiert pas de la Cour qu’elle se prononce sur le point
de savoir si les Serbes de Bosnie ont fait preuve d’efficacité dans la pour-
suite de leurs objectifs. Le demandeur prie la Cour de se pencher sur le
type de comportement adopté et d’en tirer les conclusions logiques qui
s’imposent. La jurisprudence des tribunaux pénaux internationaux
montre moins d’indulgence que la Cour sur ce point et ne procède pas à
des distinctions artificielles entre intention génocidaire et nettoyage eth-
nique. La chambre d’appel en l’affaire Krstić a clairement conclu que le
type de comportement connu sous le nom de « nettoyage ethnique » peut
être invoqué en tant que preuve de la mens rea de génocide 20. Cela s’ajou-


   19 Les objectifs stratégiques étaient les suivants : 1) la séparation [du peuple serbe] des

deux autres communautés ethniques et sa constitution en Etat ; 2) l’établissement d’un
corridor entre la Semberija et la Krajina ; 3) l’établissement d’un corridor dans la vallée de
la Drina, c’est-à-dire la suppression de la frontière entre les Etats serbes ; 4) l’établissement
d’une frontière suivant l’Una et la Neretva ; et 5) la partition de la ville de Sarajevo en un
secteur serbe et un secteur musulman, et la mise en place d’autorités étatiques véritables
dans chacun d’entre eux (arrêt, par. 371).
   20 Krstić, IT-98-33-A, par. 34. Sur cette base, la chambre d’appel a conclu que le

général Krstić
     « entendait procéder à un déplacement forcé, comme d’autres membres de l’état-ma-
     jor principal de la VRS, mais ceux-ci l’envisageaient comme un premier pas vers le
     génocide. [Pour certains membres de l’état-major principal de la VRS], le déplace-
     ment forcé était un moyen de faire avancer leur projet de génocide. » (Ibid., par. 133.)

Voir également Krajisnik, IT-00-39-T, arrêt du 27 septembre 2006, par. 854.

                                                                                            218

    APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. AL-KHASAWNEH) 258


tant aux transferts de populations, quelle autre conclusion faudrait-il
tirer des meurtres de masse qui prirent systématiquement pour cible les
Musulmans de Bosnie, si ce n’est l’existence d’une intention génocidaire ?
Si l’objectif était seulement de transférer la population musulmane ailleurs
— et la Cour veut présumer que les Serbes de Bosnie se sont contentés
strictement de faire ce qui était nécessaire à cette fin —, alors que dire des
meurtres de masse ? Si la Cour ne peut pas ne pas prêter attention au fait
que les transferts de populations constituaient un moyen de réaliser les
objectifs stratégiques, alors pourquoi ne tient-elle aucun compte du fait
que, en réalité, les Serbes de Bosnie ont utilisé cette méthode parmi beau-
coup d’autres, y compris les meurtres de masse de membres du groupe
protégé ?
   42. Le deuxième argument qu’invoque la Cour repose sur la conduite
du procureur du TPIY et sur la jurisprudence du Tribunal en matière de
génocide. La Cour rejette l’argument du demandeur selon lequel le type
d’atrocité commis contre plusieurs communautés démontre la nécessaire
intention, au motif que « cette thèse n’est pas conforme aux conclusions
du TPIY sur le génocide ni aux décisions du procureur, parmi lesquelles
celles de ne pas inclure le chef de génocide dans des actes d’accusation où
il aurait éventuellement pu le faire et de conclure des accords sur la plai-
doirie » (arrêt, par. 374). Que le TPIY n’ait pas conclu à un génocide sur
la base des types de comportement adoptés dans l’ensemble de la Bosnie
n’est, évidemment, guère surprenant. Le Tribunal n’a compétence que
pour juger la responsabilité pénale individuelle de particuliers traduits
devant lui en tant qu’accusés et les éléments de preuve pertinents seront
dès lors limités à la sphère des actes de l’accusé. En outre, la conduite de
l’accusation est souvent dictée par des considérations d’opportunité et,
par conséquent, aucune conclusion ne saurait être tirée de l’acceptation
par l’accusation d’un accord sur la plaidoirie ou du fait qu’elle n’ait pas
inclus le chef de génocide dans un acte d’accusation visant une personne
particulière. Alors que la Cour manifeste l’intention de s’inspirer de la
charge de la preuve appliquée dans les procès pénaux, elle refuse de
reconnaître qu’il existe une distinction fondamentale entre le procès pénal
d’une personne et une affaire mettant en cause la responsabilité de l’Etat
pour génocide. La Cour peut examiner les types de comportement adop-
tés dans l’ensemble de la Bosnie, parce que son examen peut aller au-delà
de la sphère des actes d’un accusé particulier, et elle aurait dû le faire.
   43. La jurisprudence constante des tribunaux pénaux internationaux
est claire sur la possibilité (voire la nécessité) de se fonder sur des faits et
circonstances pour en déduire une intention génocidaire. La chambre
d’appel du TPIY a dit que la preuve d’une intention génocidaire
spécifique

     «p[ouvait], à défaut d’éléments de preuve directs et explicites, procé-
     der d’un certain nombre de faits et circonstances, tels que le contexte
     général, la perpétration d’autres actes répréhensibles systématique-
     ment dirigés contre le même groupe, l’ampleur des atrocités com-

                                                                            219

     APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. AL-KHASAWNEH) 259


     mises, le fait de viser systématiquement certaines victimes en raison
     de leur appartenance à un groupe particulier, ou la récurrence d’actes
     destructifs et discriminatoires » 21.
  44. S’appuyant sur la décision rendue en l’affaire Jelisić, la chambre
d’appel a dit dans l’affaire Krstić que « l’intention génocidaire p[ouvait], à
défaut de preuve directe, s’inférer des circonstances factuelles du crime » 22.
  45. Le TPIR s’est également constamment appuyé sur la présomption
en tant que moyen permettant d’établir la mens rea génocidaire requise.
En l’affaire Rutaganda, la chambre d’appel du TPIR a confirmé l’ap-
proche adoptée par la chambre de première instance consistant à
déduire l’intention génocidaire :
        « La chambre estime qu’il est possible de déduire l’intention géno-
     cidaire ayant prévalu à la commission d’un acte particulier incriminé
     de l’ensemble des actes et propos de l’accusé, ou encore du contexte
     général d’autres actes répréhensibles systématiquement dirigés contre
     le même groupe, que ces actes soient commis par le même agent ou
     par d’autres agents. D’autres facteurs, tels que l’échelle des atrocités
     commises, leur caractère général, dans une région ou un pays, ou
     encore le fait de délibérément et systématiquement choisir les vic-
     times en raison de leur appartenance à un groupe particulier, tout
     en excluant les membres d’autres groupes, peuvent permettre à la
     chambre de déduire une intention génocidaire. » 23
   46. La chambre d’appel du TPIR a conclu également que, si faire des
déclarations anti-tutsi ou être affilié à un groupe anti-tutsi extrémiste ne
permet pas d’établir sine qua non le dolus specialis de génocide, détermi-
ner pareil fait peut, néanmoins, faciliter l’établissement de la preuve de
l’intention spécifique 24. En l’affaire Musema, la chambre d’appel du
TPIR a dit que, « en pratique, l’intention p[ouvait], au cas par cas, être
déduite des éléments de preuve soumis à la chambre, y compris les élé-
ments qui démontrent un type de comportement constant de la part de
l’accusé » 25. Enfin, en l’affaire Kayishema (la chambre d’appel ayant
confirmé le raisonnement adopté en première instance) 26, le TPIR a dit
que l’intention de détruire le groupe
     «p[ouvait] être établie de manière convaincante à partir des actes de
     l’auteur, y compris au moyen de preuves indirectes. De l’avis de la
     chambre, l’intention peut être déduite soit des propos, soit des actes

  21 Jelisić, IT-95-10-A, arrêt du 5 juillet 2001, par. 47 ; Jelisić, IT-95-10, jugement du

14 décembre 1999, par. 73.
  22 Krstić, voir ci-dessus note 20, par. 34.
  23 Akayesu, ICTR-96-4, arrêt du 2 septembre 1998, par. 523, et Georges Rutaganda,

ICTR-96-3, arrêt du 6 décembre 1999, par. 398, tous deux tels que confirmés en l’affaire
Georges Rutaganda, ICTR-96-3-A, arrêt du 26 mai 2003, par. 528.
  24 Georges Rutaganda, ICTR-96-3-A, arrêt du 26 mai 2003, par. 525.
  25 Musema, ICTR-96-13-A, arrêt du 27 janvier 2000, par. 167.
  26 Kayishema, ICTR-95-1-A, arrêt du 1er juin 2001, par. 148.



                                                                                        220

       APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. AL-KHASAWNEH) 260


       de l’auteur et peut être établie par la mise en évidence de l’existence
       d’une ligne de conduite délibérée. De manière plus concrète, la
       chambre considère comme preuve d’une telle intention le fait de
       s’attaquer physiquement au groupe ou à ses biens ; l’usage de termes
       insultants à l’égard des membres du groupe visé ; les armes utilisées
       et la gravité des blessures subies par les victimes ; le caractère métho-
       dique de la planification et le caractère systématique du crime. A cela
       s’ajoute un élément non moins important, à savoir le nombre des
       membres du groupe victimes de l’acte incriminé. » 27

   47. Il est regrettable que l’approche adoptée par la Cour pour prouver
l’intention génocidaire n’ait pas davantage tenu compte de cette jurispru-
dence pertinente.
   48. Quatrièmement, le génocide est par définition un crime complexe,
en ce sens que, contrairement à l’homicide, il faut beaucoup de temps
pour le commettre, qu’il exige une répétition des actes et qu’il est commis
par plusieurs personnes et organes agissant de concert, de sorte que l’on
ne saurait l’évaluer de manière parcellaire. Malheureusement, c’est ce qui
est fait dans certains passages de l’arrêt, y compris sur des questions
cruciales telles que la responsabilité de la RFY pour le génocide commis à
Srebrenica.
   49. La connaissance par Belgrade des opérations de nature générale qui
se déroulaient à Srebrenica — celles visant à « prendre la ville » — est
amplement établie 28. En outre, Carl Bildt (le négociateur européen) a ren-
contré deux fois ensemble le président Milošević et le général Mladić au
moment de la prise de Srebrenica et du massacre qui s’ensuivit 29. S’agis-
sant du général Mladić, il est admis que sa promotion au rang de général-
colonel a été réglée à Belgrade, et l’affirmation du défendeur selon laquelle
il ne s’est agi que d’une simple confirmation administrative de la décision
prise à Pale n’est pas convaincante. Le rapport du Secrétaire général por-
tant sur la chute de Srebrenica indique que M. Bildt a été rejoint par le
général Mladić dans sa réunion avec le président Milošević le 14 juillet —
ce qui correspond à la période au cours de laquelle, selon ce que la Cour
a établi, la décision d’éliminer physiquement l’ensemble de la population
mâle adulte de la communauté musulmane de Srebrenica a été prise (arrêt,
par. 423). Le rapport met également en lumière le fait que le président
Karadžić (président de la Republika Srpska) n’était pas informé des réu-
nions entre Carl Bildt, le président Milošević et le général Mladić 30.

  27  Kayishema, ICTR-95-1, jugement du 21 mai 1999, par. 93.
  28  Institut néerlandais pour la documentation sur la guerre, Srebrenica — une zone de
« sécurité ». Reconstruction, contexte, conséquences et analyses de la chute de la zone de
sécurité, 10 avril 2002, chap. 7.
   29 Rapport présenté par le Secrétaire général en application de la résolution 53/35 de

l’Assemblée générale, « La chute de Srebrenica », Nations Unies, doc. A/54/549 (1999),
p. 81, par. 372.
   30 Ibid., p. 82, par. 373-376.



                                                                                     221

     APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. AL-KHASAWNEH) 261


   50. Enfin, s’agissant en particulier des massacres commis à Srebrenica,
le général Clark a affirmé, au cours de la déposition qu’il a faite au procès
de première instance de Milošević, avoir eu la conversation suivante avec
le président de la RFY :
        « Bien, tout ce que je peux confirmer, votre honneur, c’est la dis-
     cussion que j’ai eue avec lui. Je suis allé voir Milošević et lui ai posé
     la question. J’ai dit : « Si vous avez autant d’influence sur ces Serbes,
     comment avez-vous pu permettre au général Mladić de tuer autant
     de personnes à Srebenica ? » Et il m’a regardé. Son expression était
     très grave. Il a observé une pause avant de répondre en disant : « Eh
     bien, général Clark, je lui ai dit de ne pas le faire, mais il ne m’a pas
     écouté. » Et cela se passait dans le contexte de toute la publicité qui
     était faite à l’époque autour du massacre de Srebrenica. Certes, je
     n’ai pas employé le terme de « massacre » et je n’ai pas employé de
     manière spécifique les termes « populations civiles », mais le contexte
     de la conversation était parfaitement clair et les choses étaient dites
     de manière précise et opportune. » 31
   51. Le rôle décisif joué par le général Mladić dans le génocide de Sre-
brenica, les relations étroites entre le général Mladić et le président Milo-
šević, la part d’influence que le président Milošević a exercée dans les
négociations concernant Srebrenica (tant avant qu’après le génocide) et
ses propres déclarations, telles que rapportées ci-dessus, sont autant de
faits qui, pris individuellement, pourraient équivaloir à la preuve que le
président Milošević avait connaissance du génocide qui allait se dérouler
à Srebrenica. Pris ensemble, ces faits établissent clairement que Belgrade
était — sinon pleinement impliquée dans les décisions concernant Srebre-
nica — du moins pleinement informée de ces décisions, à un moment où
la Republika Srpska elle-même était tenue à l’écart. Même après les évé-
nements, les négociations qui ont suivi la chute de Srebrenica et le géno-
cide qui y avait été commis ont été tenues simultanément avec le général
Mladić et le président Milošević 32. Il ne peut y avoir de doute que le pré-
sident Milošević était pleinement informé des activités du général Mladić
(et de l’armée des Serbes de Bosnie) à Srebrenica tout au long de la prise
de la ville et des massacres.
   52. Un aspect encore plus préoccupant du raisonnement de la Cour
apparaît clairement dans le traitement que la Cour a réservé aux unités
paramilitaires serbes connues sous le nom de « Scorpions » (arrêt, par. 289,
389 et 395).
   53. Ainsi la Cour procède-t-elle au paragraphe 389 de l’arrêt à l’ana-
lyse de deux documents présentés par le demandeur, dans lesquels il est

   31 Le procureur c. Milošević, IT-02-54, comptes rendus d’audiences, 16 décembre 2003,

p. 30494-30495.
   32 Rapport présenté par le Secrétaire général en application de la résolution 53/35 de

l’Assemblée générale, « La chute de Srebrenica », Nations Unies, doc. A/54/549 (1999),
p. 85, par. 392.

                                                                                    222

    APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. AL-KHASAWNEH) 262


fait mention des « Scorpions » en tant que « MUP de Serbie » et qu’« unité
du ministère serbe de l’intérieur ». La Cour relève dans le paragraphe que
l’authenticité du document a été mise en doute par le défendeur, vraisem-
blablement parce qu’il s’agissait « des copies de communications intercep-
tées et non des originaux ». Mais il est clair que, si la Cour insistait pour
obtenir des originaux de documents, elle ne pourrait jamais rendre de
jugements. Quoi qu’il en soit, l’autre motif avancé par la Cour pour mini-
miser l’importance de ces documents est que ceux-ci ne sont pas adressés
à Belgrade, les expéditeurs en étant « de hauts responsables des forces de
police de la Republika Srpska ». Mais cela en soi ne prive pas ces docu-
ments de leur valeur probante. Lorsqu’un haut responsable de la Repu-
blika Srpska adresse à son supérieur un télégramme dans lequel les Scor-
pions sont décrits en tant que « MUP de Serbie » ou qu’« unité du ministère
serbe de l’intérieur », il n’y a aucune raison de mettre en doute la véracité
de pareille affirmation.
   54. Il s’agit ici par conséquent d’une unité qui avait été incorporée
dans les forces du défendeur — même si la date de cette incorporation est
contestée —, et la Cour conclut néanmoins que les membres de cette
unité ne doivent pas être traités en tant qu’organes de jure du défendeur
en 1995, nonobstant les éléments de preuve qui établissent qu’ils étaient
perçus comme tels par les hauts responsables de la Republika Srpska.
Egalement surprenant est le traitement que la Cour réserve à la déclara-
tion du Gouvernement de la Serbie-et-Monténégro — après la chute du
président Milošević —, selon laquelle ce qui s’était passé à Srebrenica
avait été le fait non pas de la Serbie, mais du régime déchu. Cette déclara-
tion avait été de fait provoquée par la diffusion, sur les écrans de télévi-
sion en Serbie et dans le monde, des terribles images de l’exécution bru-
tale par les Scorpions de six prisonniers musulmans à Trnovo, près de
Srebrenica. La Cour n’a pas pris en considération ce fait, qui a un lien
très direct avec son analyse du statut des Scorpions.
   55. Enfin, s’agissant des Scorpions, la Cour poursuit son raisonnement
au paragraphe 389 en ces termes :

      « De plus, la Cour relève qu’en tout état de cause les actes d’un
    organe mis par un Etat à la disposition d’une autre autorité publique
    ne peuvent être considérés comme des actes de l’Etat en question si
    cet organe agit pour le compte de l’autorité publique à la disposition
    de laquelle il se trouve. »

Si l’esprit de l’article 6 des articles de la CDI sur la responsabilité de
l’Etat se trouve fidèlement reflété, il convient de noter toutefois que, sur
cette importante question de fait, il n’existe aucune preuve que les Scor-
pions aient été mis à la disposition d’une autre autorité publique.
   56. Cinquièmement, le traitement que la Cour a réservé à la déclara-
tion du Gouvernement de la Serbie-et-Monténégro à laquelle il est fait
allusion ci-dessus laisse beaucoup à désirer. Compte tenu de l’importance
de cette déclaration, il convient de la rappeler dans son intégralité :

                                                                         223

     APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. AL-KHASAWNEH) 263


        « Les auteurs des tueries de Srebrenica et ceux qui ont ordonné et
     organisé le massacre ne représentaient ni la Serbie ni le Monténégro,
     mais un régime antidémocratique de terreur et de mort, contre lequel
     la grande majorité des citoyens de Serbie-et-Monténégro ont opposé
     la plus vive résistance.
        Notre condamnation ne s’arrête pas aux exécutants directs. Nous
     demandons que soient poursuivis tous ceux qui, non seulement à
     Srebrenica mais ailleurs, ont commis, organisé ou ordonné des
     crimes de guerre.
        Des criminels ne sauraient être traités en héros. Toute protection des
     criminels de guerre, quelle qu’en soit la raison, est aussi un crime. »

   57. La Cour a conclu que cette déclaration était de nature politique et
qu’elle n’équivalait pas à une admission d’une responsabilité serbe pour les
massacres commis à Srebrenica. A l’appui de son refus de prendre au pied
de la lettre la déclaration du Conseil des ministres serbe, la Cour invoque
les décisions qu’elle a rendues dans les affaires des Essais nucléaires et du
Différend frontalier (Burkina Faso/République du Mali). Ces arrêts, tou-
tefois, sont sans pertinence et ne peuvent venir au soutien des conclusions
que la Cour tire au paragraphe 378. Dans lesdits arrêts, la Cour avait
conclu que des déclarations faites sous la forme d’actes unilatéraux, en
particulier par de hauts responsables du gouvernement 33, pouvaient pro-
duire des conséquences juridiques obligatoires. En déterminant lesdites
conséquences, la Cour a constamment recherché si les termes utilisés révé-
laient une intention claire (Essais nucléaires (Nouvelle-Zélande c. France),
arrêt, C.I.J. Recueil 1974, p. 473, par. 47 ; voir également Temple de Préah
Vihéar (Cambodge c. Thaïlande), exceptions préliminaires, arrêt, C.I.J.
Recueil 1961, p. 31-32). Et l’intention doit être appréciée en tenant compte
du contexte dans lequel les déclarations ont été faites (la Cour n’a pas à
présumer que les déclarations ont été faites in vacuo) (Essais nucléaires
(Nouvelle-Zélande c. France), arrêt, C.I.J. Recueil 1974, p. 474, par. 52))
et du cadre général de propos tenus sur le plan international.
   58. De fait, une conclusion inverse de celle à laquelle la Cour est par-
venue au paragraphe 378 trouve un appui dans la jurisprudence qui vient
d’être citée. Dans la mesure où l’effet d’un acte unilatéral dépend de
l’intention qui le sous-tend et du contexte dans lequel l’acte est accompli,
l’on ne doit se préoccuper que de ce qui suit : le Gouvernement serbe de
l’époque essayait de prendre ses distances — en tant que nouveau régime
démocratique — avec le régime qui l’avait précédé, à la suite de la révéla-

   33 Dans l’affaire des Essais nucléaires (Nouvelle-Zélande c. France), la Cour a plus pré-

cisément dit ce qui suit :
       « Etant donné [l]es fonctions [du président de la République française], il n’est pas
    douteux que les communications ou déclarations publiques, verbales ou écrites, qui
    émanent de lui en tant que chef de l’Etat, représentent dans le domaine des relations
    internationales des actes de l’Etat français. » (Arrêt, C.I.J. Recueil 1974, p. 474,
    par. 51.)

                                                                                       224

    APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. AL-KHASAWNEH) 264


tion sur les écrans de télévision, en Serbie et dans le monde, des crimes
horribles commis par des unités paramilitaires (les Scorpions). L’intention
était de reconnaître la responsabilité du régime précédent pour ces crimes
et de marquer l’avènement d’une ère nouvelle en montrant que le nouveau
régime prenait ses distances avec les crimes en question. L’on ne saurait
trouver intention plus claire d’« admettre » des actes illicites passés.
   59. Le fait que la Cour n’a pas pris en compte les décisions qu’elle a
rendues dans les affaires Nicaragua et République démocratique du Congo
c. Ouganda — deux affaires qui ont été invoquées dans les plaidoiries du
demandeur sur cette question (CR 2006/11, p. 10-15 (Condorelli)) — est à
mettre sur le même plan. Dans l’affaire Nicaragua, la Cour a examiné les
conséquences juridiques qui pourraient être tirées de la qualification par
les Etats-Unis de leur comportement au Nicaragua en tant que « légitime
défense ». Elle a dit ce qui suit :
       « [D]es déclarations de cette nature, émanant de personnalités
    politiques officielles de haut rang, parfois même du rang le plus
    élevé, possèdent une valeur probante particulière lorsqu’elles recon-
    naissent des faits ou des comportements défavorables à l’Etat que
    représente celui qui les a formulées. Elles s’analysent alors en une
    sorte d’aveu. » (Activités militaires et paramilitaires au Nicaragua et
    contre celui-ci (Nicaragua c. Etats-Unis d’Amérique), fond, arrêt,
    C.I.J. Recueil 1986, p. 41, par. 64 ; les italiques sont de moi.)
       « L’un des effets juridiques qui peuvent s’attacher à ces déclara-
    tions est qu’elles peuvent être considérées comme établissant la maté-
    rialité de faits, leur imputabilité aux Etats dont les autorités ont fait
    les déclarations et, dans une moindre mesure, la qualification juri-
    dique desdits faits. » (Ibid., p. 43, par. 71 ; les italiques sont de moi.)

   60. Le raisonnement de la Cour dans l’affaire Nicaragua est particu-
lièrement pertinent lorsqu’il est appliqué à la déclaration du Conseil des
ministres serbe. Celui-ci admet sans ambiguïté que le Gouvernement pré-
cédent de la Serbie-et-Monténégro (reconnu internationalement et sans
conteste comme agissant au nom de l’Etat serbe aux fins de la responsa-
bilité d’Etat) avait « ordonné et organisé » les tueries à Srebrenica. Compte
tenu de la continuité de la responsabilité de l’Etat, par-delà le change-
ment de régime, cette déclaration, à n’en pas douter, reconnaît des faits
ou un comportement défavorables à l’Etat dont émane la déclaration, et
sur la base de l’affaire Nicaragua, équivaut dès lors à une sorte d’aveu,
ou, à tout le moins, à la preuve de la véracité des faits sur lesquels elle
porte. Cette conclusion est conforme à la décision rendue récemment en
l’affaire République démocratique du Congo c. Ouganda, dans laquelle la
Cour a fait observer qu’elle prêterait
    «une attention toute particulière aux éléments de preuve dignes de
    foi attestant de faits ou de comportements défavorables à l’Etat que
    représente celui dont émanent lesdits éléments » (Activités armées sur

                                                                           225

    APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. AL-KHASAWNEH) 265


     le territoire du Congo (République démocratique du Congo c.
     Ouganda), arrêt, C.I.J. Recueil 2005, p. 201, par. 61).
   61. Il est regrettable que la Cour n’ait pas appliqué la jurisprudence
qu’elle invoque et qu’elle ne se soit pas appuyée sur une jurisprudence
plus directement pertinente. La déclaration du Conseil des ministres
serbe, prise dans le contexte des autres éléments de preuve dont disposait
la Cour, équivaut indéniablement à une admission de la responsabilité du
régime du président Milošević dans les massacres de Srebrenica, qui cons-
tituent un génocide, comme l’a déterminé la Cour.


                              III. CONCLUSIONS

   62. La Cour a absous la Serbie de responsabilité pour le génocide en
Bosnie-Herzégovine — sauf en ce qui concerne sa responsabilité pour
manquement à l’obligation de prévenir le génocide à Srebrenica. Elle est
parvenue à ce résultat extraordinaire en dépit d’éléments de preuve par-
ticulièrement probants allant dans un sens contraire. Elle y est toutefois
parvenue en recourant à une combinaison de méthodes et de techniques
qui ne pouvait que conduire à ce résultat. Tout d’abord, la Cour a refusé
de s’informer sur les questions interdépendantes de l’intention et de
l’imputabilité, éléments les plus difficiles à établir lorsqu’il s’agit de prou-
ver le crime de génocide et d’engager la responsabilité de l’Etat à son
sujet. Dans le même temps, la Cour a refusé de traduire sa constatation
du refus de divulguer des parties de documents occultées en des mesures
concrètes relatives à la charge et au critère de la preuve, mettant ainsi le
demandeur dans une position particulièrement désavantageuse. Comme
si cela ne suffisait pas, elle a exigé en outre un seuil trop élevé de contrôle,
qui n’est pas en accord avec les faits de la cause ni avec la jurisprudence
pertinente du TPIY. La Cour n’a pas, non plus, tenu compte de la com-
plexité de la définition du crime de génocide et de la nécessité d’adopter
une approche globale lorsque l’on analyse des faits étroitement liés, le
rôle du général Mladić et des Scorpions à Srebrenica étant à ce propos un
exemple particulièrement éloquent. En outre, lorsque certains faits ne
corroboraient pas les conclusions de la Cour, ils ont été écartés sans
justification, la déclaration du nouveau Gouvernement serbe étant un
exemple à cet égard. Je suis convaincu que, s’agissant de Srebrenica,
la responsabilité de la RFY en tant qu’auteur principal ou en tant que
complice est établie sur la base des faits et du droit. Mon opinion est
également que, pour ce qui concerne d’autres parties de la Bosnie-Herzé-
govine, si la Cour avait adopté des méthodes plus appropriées pour éva-
luer les faits, elle serait, en toute probabilité, parvenue à une conclusion
positive quant à la responsabilité internationale de la Serbie.

                                (Signé) Awn Shawkat AL-KHASAWNEH.


                                                                            226

